Order entered November 18, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01616-CV

      LONE STAR ENGINE INSTALLATION CENTER, INC., ET AL., Appellants

                                             V.

                        BRENDA GONZALES, ET AL., Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-15035

                                         ORDER
       We GRANT appellants’ November 16, 2015 motion for an extension of time to file a

reply brief. Appellants shall file a reply brief by DECEMBER 1, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE